34.320; Part 1.). Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                 844 (2004), we deny the petition. NRAP 21(b). Accordingly, we
                             ORDER the petition DENIED.




                                                              Parraguirre



                                                              Douglas


                                                                     Chrutry
                                                              Cherry


                 cc:   Hon. Nancy L. Allf, District Judge
                       Mazzeo Law LLC
                       Glen Lerner Injury Attorneys
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e